DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response filed 7/6/2020, Applicant elected Group II, drawn to a silica fiber mat composition.  New claim 85 recites that “the silica fibers are processed into a powder or dust”, which does not read on the elected silica fiber mat composition, as a powder or dust is not a fiber mat.  Claim 85 is thus part of Group III and is considered withdrawn.

Status of Claims
The amendments and arguments filed on 12/16/2020 are acknowledged and have been fully considered.  Claims 47-49, 52, and 58-89 are now pending.  Claims 1-46, 50-51 and 53-57 are canceled; claims 47, 52, 67, 68, and 72 are amended; claims 47-49, 52, 58-65, 72-76, and 85 are withdrawn; claims 77-89 are new.
Claims 66-71, 77-84, and 86-89 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 88 recites “wherein the silica fiber composition has a fluffy and cotton-like texture.”  The terms "fluffy" and “cotton-like texture” claim 88 are relative terms which renders the claim indefinite.  The terms "fluffy" and “cotton-like texture” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically it is unclear what physical parameters have be present for a material to be considered fluffy" and having a “cotton-like texture”.  For the purpose of examination, a mat made of fibers will be considered to meet the limitation of a fluffy and cotton-like texture.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66-71, 77-84, 88, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freyer et al. (“Electrospun Silica Nanofiber Mats Effects of Sol Viscosity and Application to Thin Layer Chromatography”).
Regarding claims 66-68, 77-84, and 89, Freyer et al. discloses silica nanofiber mats (i.e. silica fibers, see title and abstract).  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Freyer et al. discloses silica nanofiber mats, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  However, it is noted that Freyer et al. discloses that silica precursor solutions were prepared by dissolving TEOS in ethanol, followed by adding a hydrochloric acid solution and water while the solution was stirred at 80°C for 30 minutes under nitrogen (see page 142).  Freyer et al. discloses that each solution was aged for four weeks, prior to electrospinning (see page 142). Freyer et al. discloses that the environmental humidity was not controlled during the electrospinning and was measured to be between ~20% and 40% for all samples (see page 142).
Regarding claims 69-70, Freyer et al. discloses a fiber diameter in a range from 50-30nm (see page 145).  Further, the fibers of Freyer et al. are a variable diameter (see Figures 2 and 3).
Regarding claim 71, Freyer et al. discloses that the fiber mat was produced without the addition of a carrier polymer (see abstract).
Regarding claim 88, Freyer et al. discloses silica nanofiber mats (see title and abstract).  As set forth in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, a mat made of fibers will be considered to meet the limitation of a fluffy and cotton-like texture.

Claims 66-69, 71, 77-84, 88, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iimura et al. (“Preparation of silica fibers and non-woven cloth by electrospinning”).
Regarding claims 66-68, 77-84, and 89, Iimura et al. discloses silica fibers and non-woven cloth (see abstract and title). Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Iimura et al. discloses silica fibers and non-woven cloth, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  However, it is noted that Iimura et al. discloses combining TEOS, water, ethanol and HCl to form a precursor solution (see Table 1).  Iimura et al. discloses that the reaction temperature is fixed to be 65ºC and the humidity of additional air can be controlled by saturated salt aqueous solution in the buffer tank (see page 65). Iimura et al. discloses actual humidities of air were calculated to be 80% for KCl and 47% for Ca(NO3)2 (see page 66).  Iimura et al. discloses aging for up to 72 
Regarding claim 69, Iimura et al. discloses that the average size of the fibers is 4.5µm (see page 67).
Regarding claim 71, Iimura et al. discloses no additional additives, thus the composition consists essentially of SiO2 (see abstract and Table 1).
Regarding claim 88, Iimura et al. discloses silica fibers and non-woven cloth.  As set forth in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, a mat made of fibers will be considered to meet the limitation of a fluffy and cotton-like texture.

Claims 66-69, 71, 77-84, and 86-89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grotheer et al. (“The performance of an orthosilicic acid-releasing silica gel fiber fleece in wound healing”).
Regarding claims 66-68, 77-84, and 89, Grotheer et al. discloses an inorganic orthosilicic acid-releasing spun fiber fleece (see abstract). Grotheer et al. discloses that the fleeces are a spun silica gel fiber fleeces with a chemical composition of Si(OH)yO2-y/2]n (i.e. a silica fiber mat composition, see page 7317).  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Grotheer et al. discloses spun silica gel fiber fleeces (i.e. a silica fiber mat composition), the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  
Regarding claim 71, Grotheer et al. discloses that the fleeces are a spun silica gel fiber fleeces with a chemical composition of Si(OH)yO2-y/2]n (i.e. a silica fiber mat composition), thus the composition consists essentially of SiO2 (see page 7317).
Regarding claims 86 and 87, Grotheer et al. discloses that full-thickness wounds were excised to the subcutaneous fat tissue on the back of the pigs and that the depth of the wounds was approximately 35 mm (see page 7317).  Grotheer et al. discloses that the spun silica gel fiber fleeces was inserted into the wounds, which then were sterilely covered by a dressing plaster (see page 7317).  In Figure 1A, the spun silica gel fiber fleeces are shown to be flush with the skin, thus a person of ordinary skill in the art would reasonably expect that they had a thickness of approximately 35 mm (i.e. 1.3 inches).
Regarding claim 88, Grotheer et al. discloses that the fleeces are a spun silica gel fiber fleeces (see abstract).  As set forth in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, a mat made of fibers will be considered to meet the limitation of a fluffy and cotton-like texture.
Response to Arguments
12/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach or suggest a silica fiber mat composition that comprises silica fibers prepared by electospinning a sol-gel, where the sol-gel was allowed to transition for at least 2 days under conditions where the temperature is within the range of 50°F to 90°F.  However, the instant claims are drawn to a composition, not to a method of making.  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
Applicant argues that he claimed silica fiber mat composition is structurally or physically different from those of Freyer and Iimura.  Applicant argues that Iimura clearly teaches that heat treatment at 300°C blackens his fibers while the silica fiber composition of independent claim 66 does not blacken upon direct application of heat or open flame.  However, Applicant has not established that there is different behavior under the same conditions (i.e. time and temperature).  The instant specification only 
Applicant argues that Freyer utilizes her silica fiber mats as rigid stationary phase material for thin layer chromatography and that the instant mat is fluffy and easily bent.  However, this is an intended use of the claimed composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Melissa L Fisher/           Primary Examiner, Art Unit 1611